Citation Nr: 0740011	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  94-41 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946, and from January 1948 to June 1966.  He died in April 
1993.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a July 2000 decision, the Board 
denied the claim.  In October 2000, the Board vacated its 
July 2000 decision.  In a May 2001 decision, the Board again 
denied the claim.

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2001, the Court 
vacated the Board's May 2001 decision and remanded the case 
to the Board.  A June 2002 Board decision again denied the 
claim.

The appellant again appealed to the Court.  A February 2003 
Court order granted a joint motion requesting that the June 
2002 Board decision be vacated and once again remanded the 
case to the Board.  In October 2003, the Board remanded the 
case for further evidentiary development.  The Board remanded 
the veteran's appeal once again in October 2005.  In June 
2007, the Board denied the claim, however, in light of a May 
2007 motion, that decision was vacated.


REMAND

Following October 2003 and October 2005 remand, the 
appellant's claims were reviewed by a three-physician panel.  
The panel was directed to comment on the February and March 
2004 opinion letters, respectively, of Drs. Irfan-Ul Huq and 
Craig N. Bash.  Since that review, additional pertinent 
evidence has been submitted by Dr. Bash, as well as by 
Harrison Butler, M.D.  While a waiver of RO consideration of 
this evidence has been offered, in light of the material 
nature of these new medical opinions, consideration by the 
prior review panel is in order.

Therefore, this case is REMANDED for the following action:

1.  The RO must make arrangements for the 
appellant's claims files to be reviewed 
by the panel of at least three physicians 
who reviewed the case in 2006.  Based on 
a through review of the claims folder, 
the panel must provide a consensus 
opinion address the following:

As to any inservice weight gain, is 
it at least as likely as not (i.e., 
is there a 50/50 chance) that this 
weight gain caused or contributed 
substantially or materially to cause 
his death?  

Is it at least as likely as not that 
diabetes mellitus was incurred 
during military service, to include 
due to any in-service weight gain?  

Is it at least as likely as not that 
diabetes mellitus was compensably 
disabling within the first year 
following the veteran's June 1966 
separation from active duty?  

If diabetes was incurred during 
military service or if diabetes was 
compensably disabling within a year 
of separation from active duty, is 
it at least as likely as not that 
diabetes caused or contributed 
substantially or materially to cause 
the veteran's death.  

Is it at least as likely as not that 
nonalcoholic steatohepatitis was 
incurred during military service, to 
include due to any in-service weight 
gain?  

In providing answers to the above 
questions, the physicians must provide a 
complete rationale for any opinion 
provided.  Further, they must 
specifically comment on the February 2004 
opinion provided by Dr. Ul-Huq, the March 
2004 and March 2007 opinions provided by 
Dr. Bash, an April 2007 addendum offered 
by Dr. Bash, and an April 2007 opinion 
submitted by Dr. Butler.  

If any panel member who served in 2006 is 
no longer available, an endocrinologist 
and a gastroenterologist must replace the 
missing member.  

2.  After the development requested has 
been completed, the RO should review the 
panel report to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), such 
as providing the appellant with updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007).

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  The RO is advised that 
they are to make a determination based on 
any further changes in the VCAA and any 
other applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

